Exhibit 10.7



 

 

 

 

 

TRADEMARK LICENSE AGREEMENT

 

by and between

FMC CORPORATION

and

LIVENT CORPORATION

Dated as of October 15, 2018

 

 

 

 





 



TABLE OF CONTENTS



 

 

Page

 

Article 1
Definitions

 

Section 1.01.  Certain Definitions 1 Section 1.02.  Other Definitional and
Interpretative Provisions 4

 

Article 2
Grant of License

 

Section 2.01.  Grant of License 4 Section 2.02.  Sublicense Rights 4 Section
2.03.  Permitted Domain Names 5 Section 2.04.  Disclaimers; Limitation of
Liability 5

 

Article 3
Ownership and Use of Licensed Trademarks

 

Section 3.01.  Ownership of Licensed Trademarks 6 Section 3.02.  Challenges to
Licensed Trademarks 6 Section 3.03.  Applications and Registrations 6 Section
3.04.  Use of the Licensed Trademarks 6 Section 3.05.  Quality Standards and
Inspection 7 Section 3.06.  Third Party Notices 8

 

Article 4
Infringement and Indemnification

 

Section 4.01.  Infringement of Licensed Trademarks by Third Party 8 Section
4.02.  Third Party Actions 9 Section 4.03.  Indemnification 9

 

Article 5
Term and Termination

 

Section 5.01.  Term 10 Section 5.02.  Termination by Licensee 10 Section
5.03.  Termination by Licensor 10 Section 5.04.  Effect of Termination 11
Section 5.05.  Domain Name Redirect 11 Section 5.06.  Survival 11



 

 





i

 

Article 6
General

 

Section 6.01.  Assignment 11 Section 6.02.  Interpretation; Incorporation of
Terms by Reference 12

 

 

ii

 





TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT, dated as of October 15, 2018 (the “Effective
Date”), is made by and between FMC CORPORATION, a Delaware corporation
(“Licensor”) and LIVENT CORPORATION, a Delaware corporation (“Licensee”).

 

WHEREAS, pursuant to the Separation and Distribution Agreement between Licensor
and Licensee of even date herewith (the “Separation and Distribution
Agreement”), Licensor has contributed, transferred and conveyed to Licensee
certain of Licensor’s assets, and Licensee has assumed certain of Licensor’s
liabilities, in each case, related to the Lithium Business, and as a result of
such transactions, Licensee will operate separately from Licensor after the date
hereof.

 

WHEREAS, Licensor and Licensee have agreed that Licensor shall retain sole and
exclusive ownership of the Licensed Trademarks (as defined below);

 

WHEREAS Licensee desires to obtain, and Licensor is willing to grant, certain
rights and licenses to use the Licensed Trademarks in connection with the
Lithium Business (as defined below) solely as set forth in this Agreement; and

 

WHEREAS, the Separation and Distribution Agreement requires the execution and
delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Article 1
Definitions

 

Section 1.01.      Certain Definitions. For the purposes of this Agreement the
following terms shall have the following meanings; provided that capitalized
terms used but not otherwise defined in this ‎Section 1.01 shall have the
respective meanings ascribed to such terms in the Separation and Distribution
Agreement:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
whether now or in the future. For the purpose of this Agreement, Licensee and
its Subsidiaries shall not be considered Affiliates of Licensor. The term
“control”, as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing.

 

 

 

“Agreement” means this Trademark License Agreement, including all of the
schedules and exhibits hereto.

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.

 

“Business Items” means any and all items on which any Licensed Trademark is used
in connection with the Lithium Business as of the Effective Date including
signs, business cards, invoices, letterhead, agreements and other commercial
documents, inventory, labels, equipment, trailers, trucks and other vehicles.

 

“Corporate Identity” means any business or corporate entity name, trade name or
other business or corporate identifier (e.g., “d/b/a”).

 

“Damages” has the meaning set forth in ‎Section 4.03.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Field of Use” means any product or service developed, marketed, promoted, sold
or provided by Licensee as of the Effective Date in connection with the conduct
of the Lithium Business.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof.

 

“License” has the meaning set forth in ‎Section 2.01.

 

“Licensed Logos” means the “FMC” logos set forth on Exhibit A (as the same may
be updated from time to time by Licensor).

 

“Licensed Trademarks” means the Licensed Word Mark and Licensed Logos.

 

“Licensed Word Mark” means the word mark “FMC”.

 

2

 

“Licensee” has the meaning set forth in the preamble.

 

“Licensor” has the meaning set forth in the preamble.

 

“Lithium Business” means all of the businesses and operations of Licensee and
the members of the Lithium Group as described in the IPO Registration Statement.

 

“Other Licensor Marks” has the meaning set forth in ‎Section 5.04.

 

“Permitted Domain Names” has the meaning set forth in ‎Section 2.03.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Promotional Material” means any and all material used in the promotion of, or
otherwise in connection with, any products or services within the Field of Use
(whether written or recorded in any medium) as permitted in this Agreement, and
includes artwork, advertising materials (irrespective of the medium in which
they are recorded), display materials, brochures, videos, broadcasts and posters
(including any internet or web-based materials).

 

“Seperation and Distribution Agreement” has the meaning set forth in the
recitals.

 

“Social Media Identifier” means any name, mark or other identifier (either alone
or in combination with any other name, mark or other identifier) used to
establish an account, screen name, nickname or “handle” on, or means to locate
any, social media product, service, application or tool (e.g., Twitter,
Facebook, etc.) or similar service (now known or hereafter known), including any
of the foregoing that permits the exchange of user generated content on the
internet (e.g., YouTube, Instagram, etc.).

 

“Sublicense” has the meaning set forth in ‎Section 2.02.

 

“Sublicense” has the meaning set forth in ‎Section 2.02.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person. For the purpose of this
Agreement, Licensee and its Subsidiaries shall not be considered Subsidiaries of
Licensor.

 

3

 

“Term” has the meaning set forth in ‎Section 5.01.

 

Section 1.02.      Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof. References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including such date, respectively. References to “law,” “laws” or to
a particular statute or law shall be deemed also to include any and all
Applicable Law.

 

Article 2
Grant of License

 

Section 2.01.      Grant of License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee, during the Term, a worldwide,
limited (as set forth in ‎Article 5), revocable (as set forth in ‎Section 5.03),
royalty-free, non-transferable (except as set forth in ‎Article 6),
non-sublicensable (except as set forth in ‎Section 2.02) and non-exclusive
license to use the Licensed Trademarks solely in connection with any product or
service in the Field of Use (the “License”).

 

Section 2.02.      Sublicense Rights. Subject to Licensee’s ongoing compliance
with the terms and conditions of this Agreement, the License shall

 

4

 

include the right of Licensee to grant sublicenses to any (i) Subsidiary of
Licensee and (ii) manufacturers, suppliers, distributors, contractors or
consultants but solely for the purpose of providing products and services to or
otherwise acting on behalf of and at the direction of Licensee (each sublicense
granted under this ‎Section 2.02, a “Sublicense” and a sublicensee under a
Sublicense, a “Sublicensee”), provided that:

 

(a)            each Sublicense shall be in writing and shall contain terms that
bind the Sublicensee to the terms and conditions of this Agreement;

 

(b)            no Sublicensee shall have the right to assign or sublicense its
rights or licenses under its Sublicense to any third party;

 

(c)            each Sublicense shall automatically terminate upon the earlier of
(i) the expiration or the termination of this Agreement and/or (ii) with respect
to any Sublicense granted to any Subsidiary of Licensee, the date on which such
Subsidiary ceases to be a Subsidiary of Licensee;

 

(d)            all terms and obligations applicable to Licensee under this
Agreement shall equally apply to each Sublicensee and any act or omission of
each Sublicensee shall be deemed an act or omission of Licensee (including any
breach by any Sublicensee of the terms and conditions of this Agreement related
to the use of the Licensed Trademarks) and Licensee shall be liable for any such
acts or omissions; and

 

(e)            Licensee shall at all times and at its own cost enforce
compliance by each Sublicensee with the terms and conditions of this Agreement.

 

Section 2.03.      Permitted Domain Names. Subject to the terms and conditions
of this Agreement, Licensee shall have the right and worldwide, limited (as set
forth in ‎Article 5), revocable (as set forth in ‎Section 5.03), royalty-free,
non-transferable (except as set forth in ‎Article 6), non-sub-licensable (except
as set forth in ‎Section 2.02) and non-exclusive license during the Term to
register solely as a domain name with the applicable domain name registrar (and
not as a trademark or service mark), maintain and use, at Licensee’s sole cost
and expense, the domain names set forth on Exhibit B (the “Permitted Domain
Names”) solely for the purpose of directing internet traffic to web sites
related to the Lithium Business. Upon any expiration or termination of this
Agreement, Licensee shall, at Licensee’s sole cost and expense, promptly and
irrevocably assign and transfer to Licensor the Permitted Domain Names and
provide Licensor with any applicable passwords or other information necessary to
control and maintain the Permitted Domain Names.

 

Section 2.04.      Disclaimers; Limitation of Liability. THE LICENSE AND ALL
OTHER RIGHTS GRANTED HEREIN ARE MADE ON AN “AS IS”

 

5

 

AND “WHERE IS” BASIS, AND LICENSOR HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES OF ANY KIND, INCLUDING WITHOUT LIMITATION, THOSE
REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OF
NON-INFRINGEMENT. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LICENSOR SHALL NOT
BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND EVEN IF LICENSOR HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Article 3
Ownership and Use of Licensed Trademarks

 

Section 3.01.      Ownership of Licensed Trademarks. Neither this Agreement nor
its performance confer on Licensee any right, title or interest in or to any
Licensed Trademark other than those rights expressly granted in this Agreement.
Licensor shall have the right to grant any other rights in and licenses of the
Licensed Trademarks as it sees fit and nothing in this Agreement restricts
Licensor’s right to use the Licensed Trademarks on or in connection with any
products or services. All goodwill associated with any use of the Licensed
Trademarks by Licensee or any Sublicensee shall inure to the sole and exclusive
benefit of Licensor.

 

Section 3.02.      Challenges to Licensed Trademarks. Licensee shall not (a)
challenge the validity or ownership of any Licensed Trademark or any other marks
of Licensor or claim adversely or assist in any claim adverse to Licensor
concerning any right, title or interest in any Licensed Trademark or (b) do, or
permit any Sublicensee to do, any act which may directly or indirectly (i)
impair or prejudice Licensor’s right, title or interest in or to any Licensed
Trademark or (ii) be likely to adversely affect any Licensed Trademark or
otherwise be detrimental to the reputation and goodwill of Licensor, including
any act which might assist or give rise to any application to remove or
de-register any Licensed Trademark or any other related marks of Licensor.

 

Section 3.03.      Applications and Registrations. Licensee shall provide
Licensor with such reasonable assistance, at Licensor’s sole cost and expense,
as Licensor may deem necessary or appropriate in order for Licensor to file,
prosecute, defend and maintain applications and registrations for the Licensed
Trademarks, or any mark containing any Licensed Trademark, as Licensor deems
appropriate in its complete discretion, including providing all consents, other
documents and specimens of use reasonably requested by Licensor.

 

Section 3.04.      Use of the Licensed Trademarks.

 

6

 

(a)            Standards for Use of the Licensed Trademarks. Licensee’s use of
the Licensed Trademarks shall conform to (a) the standards of use of the
Licensed Trademarks set forth on Exhibit C and (b) such other reasonable
standards as Licensor from time to time prescribes, including standards with
respect to the font, design, size, position, appearance, marking and color of
the Licensed Trademarks, and the manner of use of the Licensed Trademarks and
accompanying designations on or in connection with any product, service,
document or other media (including any Business Item or Promotional Material) of
the Lithium Business.

 

(b)            Use of the Licensed Trademarks. Subject to compliance with the
terms and conditions of this Agreement, Licensee may use the Licensed Trademarks
on any Business Item or Promotional Material for products or services within the
Field of Use. Without limiting Licensee’s rights under this Agreement, Licensee
shall exercise commercially reasonable efforts to always use the Licensed Word
Mark as part of “FMC Lithium” and not on a standalone basis.

 

(c)            Prohibitions on Use and Registration. Licensee shall not, and
shall cause its Affiliates not to, (i) register or use or attempt to register or
to use any trademark, design, Corporate Identity, URL, domain name, or Social
Media Identifier that may be similar to or contain any Licensed Trademark
(except as expressly permitted in ‎Section 2.03 with respect to the Permitted
Domain Names); (ii) register or attempt to register any Licensed Trademark
individually or as part of, in combination with or otherwise in connection with,
any mark, logo or other source identifier (including as part of “FMC Lithium”);
(iii) use any Licensed Trademark in connection with any product or service
outside the Field of Use; (iv) use any Licensed Trademark with any mark, logo or
other source identifier in such close proximity as to form a composite mark
(other than as part of “FMC Lithium” as permitted under this Agreement) or (v)
use any Licensed Trademark in any way that may imply that such Licensed
Trademark is a Corporate Identity of Licensee (other than as part of “FMC
Lithium” as permitted under this Agreement).

 

Section 3.05.      Quality Standards and Inspection.

 

(a)            All products and services to which any Licensed Trademark is
applied (and all Business Items and Promotional Materials used in connection
with any of the foregoing) shall be (a) in compliance with all Applicable Laws
at all times, (b) provided in a manner so as not to bring discredit or disrepute
upon any Licensed Trademark and (c) of at least substantially the same quality
as those products and services sold or provided by Licensor and its Subsidiaries
immediately prior to the Effective Date, which quality shall be reasonably
maintained on a consistent basis.

 

7

 

(b)            Licensor shall have the right to inspect any designation,
document or other media including any Business Items and Promotional Materials,
and any facilities or records, used or maintained by Licensee or any Sublicensee
in connection with the manufacture, commercialization, supply or other
exploitation of any product or service under any Licensed Trademark upon
providing Licensee with one (1) week prior written notice. Such inspection shall
only be permitted during Licensee’s normal business hours. Upon any such written
request, Licensee shall furnish Licensor with representative samples of products
and services bearing any Licensed Trademark (including Business Items and
Promotional Materials) in order for Licensor to ascertain that they conform to
such quality standards and other provisions of this Agreement. Such samples
shall be furnished by Licensee either at the facility at which they are
ordinarily kept, or, upon request of Licensor, shipped to Licensor at Licensor’s
expense. In the event that Licensor determines that any sample does not meet
such standards, Licensee shall have sixty (60) days after notification by
Licensor within which to make the changes required for compliance.

 

Section 3.06.      Third Party Notices. Licensee shall ensure that, to the
fullest extent practicable under the circumstances, any Business Item,
Promotional Material and any other item of the Lithium Business which includes a
reference to any Licensed Trademark contains a written statement to the effect
that (a) such Licensed Trademark is owned by Licensor and used by Licensee under
license (or such other statement as Licensor may reasonably require from time to
time) and (b) such Business Item, Promotional Material or other item is being
distributed by Licensee and not by Licensor; provided that the obligations set
forth in this ‎Section 3.06 shall only apply to such Business Items, Promotional
Materials or other item (as applicable) created at any time after the date that
is three (3) months after the Distribution Date.

 

Article 4
Infringement and Indemnification

 

Section 4.01.      Infringement of Licensed Trademarks by Third Party.

 

(a)            Licensee shall immediately notify Licensor of any infringement,
misappropriation, dilution or other violation of any Licensed Trademark by any
Person and shall inform Licensor of all particulars that it may have regarding
the foregoing.

 

(b)            Licensor shall have the sole and exclusive right, but not the
obligation, to take any action, legal or otherwise, in connection with any
infringement, misappropriation, dilution or other violation of any Licensed
Trademark. Licensor may require Licensee to, and Licensee shall (upon such
request), lend its name to such proceedings and provide reasonable assistance.
If

 

8

 

Licensor declines to take such action, then Licensee shall have the right to
take such action on behalf of Licensor at Licensee’s cost and expense, unless
Licensor determines in its reasonable judgment that such action may adversely
impact its rights in any Licensed Trademark. In the event that Licensee
initiates an action pursuant to this ‎Section 4.01(b), Licensee shall (i) keep
Licensor fully and promptly informed of the conduct and progress of such action;
and (ii) indemnify Licensor for all Damages (as defined in ‎Section 4.03)
arising from such action or any claims or counterclaims asserted against
Licensor; and provided, further, that Licensee shall not settle any such action
in a manner that would adversely affect any right, title or interest of Licensor
in and to any Licensed Trademark without Licensor’s prior written consent. Any
damages or settlement amounts recovered for any Licensed Trademark in any such
action shall first be used to reimburse each party for its respective costs
incurred in such action, and then shall belong solely and exclusively to the
party that initiated such action. Except as otherwise provided in this ‎Section
4.01(b), Licensee shall not institute, commence or prosecute any claim, action
or proceeding against any Person alleging infringement, misappropriation,
dilution or other violation of any Licensed Trademark without the prior written
consent of Licensor.

 

Section 4.02.      Third Party Actions. Licensee shall immediately notify
Licensor of any allegations, claims or demands (actual or threatened) against
Licensee or any Sublicensee for infringement, misappropriation, dilution or
other violation of any trademark rights of any Person by reason of Licensee’s or
any Sublicensee’s use of any Licensed Trademark and shall inform Licensor of all
particulars that it may have regarding the foregoing. Licensee shall not, and
shall cause each Sublicensee not to, enter into any settlement, admit any
liability or consent to any adverse judgment that would adversely affect any
right, title or interest of Licensor in and to any Licensed Trademark without
the prior written consent of Licensor. Each party shall have the right to employ
separate counsel and participate in the defense of such action at its own
expense.

 

Section 4.03.      Indemnification. Licensee agrees to indemnify, defend and
hold Licensor and its Affiliates (including their respective officers,
directors, employees and agents) harmless from and against all losses, claims,
damages, liabilities, demands, proceedings and costs (including legal costs and
attorneys’ fees) (“Damages”) arising out of any third-party claim relating to
(a) any product or service of Licensee or any Sublicensee which bears any
Licensed Trademark and/or (b) any breach of any right of or obligation to
Licensor under this Agreement, including any use of any Licensed Trademark in
breach of the terms and conditions of this Agreement.

 

9

 

Article 5
Term and Termination

 

Section 5.01.      Term. This Agreement is effective as of the Effective Date
and continues in full force and effect until the second (2nd) anniversary of the
Distribution Date, unless terminated earlier in accordance with ‎Section 5.02 or
‎Section 5.03 (the “Term”).

 

Section 5.02.      Termination by Licensee. Licensee may terminate this
Agreement in its entirety at will upon thirty (30) days written notice to
Licensor.

 

Section 5.03.      Termination by Licensor. Licensor may terminate this
Agreement, and the rights of Licensee or any Sublicensee, by written notice to
Licensee immediately (or upon such other time period as indicated below) if any
of the following events occur:

 

(a)            Licensee or any Sublicensee has committed a material breach of
this Agreement and fails to remedy such breach within sixty (60) days of receipt
of written notice of such breach;

 

(b)            Licensee or any Sublicensee has materially altered any Licensed
Trademark without Licensor’s prior express written approval;

 

(c)            Licensee or any Sublicensee uses, markets, promotes or sells
products or services bearing any Licensed Trademark in any manner that deceives
or misleads the public or damages or impairs the reputation or value of any
Licensed Trademark in any material respect;

 

(d)            Licensee or any Sublicensee challenges the validity or
enforceability of, or Licensor’s right to use or license the use of, any
Licensed Trademark or assists a third party in such a challenge, and fails to
withdraw such challenge within five (5) days of Licensor’s written notice of its
intent to terminate this Agreement due to such challenge;

 

(e)            Licensee or any Sublicensee files a voluntary petition under the
United States Bankruptcy Code or the insolvency laws of any state or has an
involuntary petition filed against it under the United States Bankruptcy Code or
a receiver appointed for its business, unless such petition or appointment of a
receiver is dismissed within thirty (30) days;

 

(f)             Licensee or any Sublicensee undergoes a sale, merger,
consolidation, spin-off, public or private offering of securities or other
transaction or series of related transactions resulting in a third party (other
than Licensor or any of its Affiliates) obtaining control of Licensee or such
Sublicensee; or

 

10

 

(g)            Licensee assigns or transfers or attempts to assign or transfer
this Agreement in violation of ‎Article 6.

 

Section 5.04.      Effect of Termination. Upon expiration or termination of this
Agreement, Licensee shall, and shall cause each Sublicensee to, immediately
cease any and all use of the Licensed Trademarks or any derivation thereof in
any form, including by removing the Licensed Trademarks from any and all assets,
inventories, advertisements, communications, website content, other internet or
electronic communication vehicles and other documents and materials of Licensee
and all Sublicensees, including any and all Business Items and Promotional
Materials. In furtherance of the foregoing, promptly upon expiration or
termination of this Agreement, Licensee shall discontinue use of and change the
Corporate Identity of Licensee and any and all of its Subsidiaries that include
any Licensed Trademark or any other trademark or service mark owned by Licensor
or any of its Affiliates (such other marks, the “Other Licensor Marks”) to a
name that does not use or contain any Licensed Trademark or any Other Licensor
Mark and is not confusingly similar to any Licensed Trademark or any Other
Licensor Mark. Licensee shall and shall cause its Subsidiaries to discontinue
any further use of any such Corporate Identity on any Business Item and
Promotional Material. In the event that Licensee or any Sublicensee fails to
cease using the Licensed Trademarks, Licensee agrees and hereby specifically
consents to Licensor obtaining a decree of a court having jurisdiction over
Licensee or any Sublicensee ordering Licensee and the Sublicensees to stop the
use of the Licensed Trademarks in any form.

 

Section 5.05.      Domain Name Redirect. For twelve (12) months after the
expiration or termination of this Agreement pursuant to this ‎Article 5,
Licensor shall use commercially reasonable efforts to include a hypertext and/or
graphic link in form and substance reasonably and in good faith determined by
Licensor to redirect site visitors of the Permitted Domain Names to livent.com
or another domain name related to the Lithium Business as designated by Licensee
in writing to Licensor.

 

Section 5.06.      Survival. Notwithstanding anything in this Agreement to the
contrary, Sections ‎2.04, ‎3.01, ‎3.02, ‎4.03, ‎5.04 and ‎5.06 and ‎Article 6
and all associated definitions and interpretative provisions of this Agreement
shall survive any expiration or termination of this Agreement.

 

Article 6
General

 

Section 6.01.      Assignment. This Agreement, and the License, are personal to
Licensee. Licensee shall not voluntarily or by operation of law assign or
otherwise transfer all or any part of Licensee’s interest in this Agreement, and
any

 

11

 

attempted assignment or other transfer shall be null and void and may result in
termination by Licensor pursuant to ‎Section 5.03(g).

 

Section 6.02.      Interpretation; Incorporation of Terms by Reference. This
Agreement is an “Ancillary Agreement” as such term is defined in the Separation
and Distribution Agreement and shall be interpreted in accordance with the terms
of the Separation and Distribution Agreement in all respects; provided that in
the event of any conflict or inconsistency between the terms of this Agreement
and the terms of the Separation and Distribution Agreement in respect of the
subject matter of this Agreement, the terms of this Agreement shall control in
all respects. Sections 9.03, 9.04, 9.05, 9.06, 9.07 (other than 9.07(d)), 9.08,
9.09, 9.10, 9.11, 9.12, 9.13, 9.15, 9.16 and 9.17 (subject to the immediately
preceding sentence) of the Separation and Distribution Agreement shall each be
incorporated herein by reference, mutatis mutandis, as if set forth in full
herein.

 

[The remainder of this page has been intentionally left blank; the next page is
the signature page.]

 

12

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

FMC Corporation     By: /s/ Pierre Brondeau   Name: Pierre Brondeau   Title:
Chief Executive Officer


   

 

Livent Corporation By: /s/ Paul Graves   Name: Paul Graves   Title: Chief
Executive Officer and President

 

 

 

 

 

